OFFICE                         OF        THE            ATTORNEY                    GENERAL                      OF TEXAS

                                                                                      AUSTIN




        Bonorrblo                  Bet             Ford,               Adminl8tr~tor
                                                                                                                                                                   I
        hur       Llqaor Oontrul                                       Boar6
        Au8tin,          Texa8
        Boar 81x-r




        quertlon             b8                  bQen        reoolt




                          ‘ItI th8 right 6iV8ll t0 8 8UbdiVi81OlI 18
                  iPQ1184 the mr         by ldoptlw     prohlbltfon  to
                  pat l rule      in iox- wh8roby th8 aa10 0r Uquor
                  8hdl      b0 M-58 Ud&ti      ifs lTOrY iOOt Or it8
                  torrltorf,     ltta mm   thi8 it r08ulO8 that     no
                  part or that territory       em meke the 8al0 tat-
                  rti in sU0h PVtpt, 8inO0 that WOtIad b4 hOOtt-




-0   =--~=~-I~-    I.   10   . .   .2eI.,.‘,..        a.   1 m . . . . . . . 1.1.   ..I”,*”   Y”..”   as-m.“.*   . .   .*.   ..,e.“..   ..““AL   e”   .m   A9.l   .I...
Honorable Bert lord, Tage 2


           8iStOlltwith the pawor of the larger so to em-
           tabllsh the law throughout its extent. And thin
           la not allowed to affeot the right of an inoluded
           8Ubdivi8iOn to a&opt thr law for iteelf when it
           has been rejeoted by the lnoludlng one.*
          The oourta have repeatedly held that thars cannot
be a wet preolnot within a dry oounty, thererore, it w0ula
naturally rollow that there oou1.dnot be a wet area within
a dry preolnot. 30 Seotion ZO, Article 16, or the Stata
COIi8titUtiOn,Artlole 666-83 Or the Penal Code, and the case8
or Coker, County Judge v. Kmloik, 87 5. %. (2d) 1076,
Walling v. King, county Judge, 07 s. IF. (2d) 1074, Aaron v.
Stat..,eo s. w. 267, and Ex Part0 iaia8,   46 3. w. 1X7.

          In view or the roregola; authorities you are re-
apaotfully advised that it i8 the opinion Or this Dep&rtmUt
that the annexed wet territory would take the status of the
aunexlng dry territory.
                Trusting that the foregoing fully answers           your
inquiry,      we   remain

                                         Yours   very       tiuly

                                      ATTORNEY   GENl?RAL      OF    -TDAS




                                       By        Ardbll       William8
                                                            A88i8tant